Opinion

PER CURIAM.
The petitioner, Alphonso Valle, pleaded guilty in 1993 to the charges of burglary in the *635third degree in violation of General Statutes § 53a-103 and, subsequently, violation of probation in violation of General Statutes § 53a-32. On February 15, 1996, the petitioner filed a petition seeking a writ of habeas corpus concerning the date of his release from incarceration, which was granted on April 11, 1996. On May 28, 1996, the respondent, the commissioner of correction, filed his appeal from the habeas court’s judgment to the Appellate Court. On or around July 10, 1996, and prior to oral argument before the Appellate Court, however, the petitioner failed to return from a period of leave to the halfway house in Bridgeport where he was in the custody of the department of correction.
The Appellate Court affirmed the habeas court’s judgment. Valle v. Commissioner of Correction, 45 Conn. App. 566, 696 A.2d 1280 (1997). The respondent then filed a petition for certification from the Appellate Court’s judgment, which we granted.1
The petitioner’s absence from legal custody without leave “ ‘disentitles [him] to call upon the resources of the Court for determination of his claims.’ ” Estelle v. Dorrough, 420 U.S. 534, 537, 95 S. Ct. 1173, 43 L. Ed. 2d 377 (1975), quoting Molinaro v. New Jersey, 396 U.S. 365, 366, 90 S. Ct. 498, 24 L. Ed. 2d 586 (1970); State v. Leslie, 166 Conn. 393, 395, 349 A.2d 843 (1974); see State v. Patterson, 236 Conn. 561, 581, 674 A.2d 416 (1996).
Our unwillingness to decide the merits of the issue before us also finds support in the fact that the petitioner’s claim arose in the context of a prayer for relief by *636way of a writ of habeas corpus. “Habeas corpus provides a special and extraordinary legal remedy for illegal detention.” Reed v. Reincke, 155 Conn. 591, 594, 236 A.2d 909 (1967). The phrase “habeas corpus,” itself, means “you have the body.” Black’s Law Dictionary (6th Ed. 1990). Historically, the purpose of the writ has been to provide a vehicle for judicial inquiry into whether a petitioner’s imprisonment is illegal. See Vincenzo v. Warden, 26 Conn. App. 132, 136-37, 599 A.2d 31 (1991). Because the petitioner is no longer in the custody of the commissioner of correction, we properly may decline to inquire into the merits of his claim that, at some time in the past, he was being detained illegally.
We point out that, in view of these circumstances, we do not decide the issue presented in the petition for a writ of habeas corpus and express no view as to the propriety of the trial court’s or the Appellate Court’s reasoning.
The judgment of the Appellate Court is reversed, and the case is remanded to that court with direction to remand the case to the trial court with direction to dismiss the petition for a writ of habeas corpus.

We granted the respondent’s petition for certification limited to the following issue: “Did the Appellate Court properly conclude that a prisoner serving multiple concurrent sentences imposed by different courts on different dates is entitled to have presentence confinement credit applied to each of these sentences when that credit represents the same period of presentence confinement?” Valle v. Commissioner of Correction, 243 Conn. 909, 701 A.2d 338 (1997).